Title: Thomas Jefferson to Joseph Marx, 24 August 1819
From: Jefferson, Thomas
To: Marx, Joseph


          
            Sir
            Poplar Forest near Lynchburg Aug. 24. 19.
          
          I inclose you a renewal of the two notes of 10,000.D. each, for which I am by endorsement responsible to the US. bank, for Colo W. C. Nicholas. I do this on his information that it will be recieved as sufficient for 60. days: within which term I will execute a bond jointly with him for the amount of these notes, with a third person made acceptable to the bank. in seeking for a 3d name my reluctance at placing any friend in the state of uneasiness in which this responsibility would place him, is insuperable. I greatly prefer therefore what I am told will be acceptable to the bank, to make a 3d name competent by a conveyance of real property abundantly sufficient to cover the debt. my grandson Thos J. Randolph is the person whom I should use with the least scruple in this business and I will accordingly convey lands amply sufficient for this debt, to him in trust for it’s payment, & as a special security to the bank, applicable to no other  purpose. while this makes him sufficient as a security, all the rest of my property is responsible for the same debt, on the ground of my being separately bound. that it is sufficient for many times this amount is probably known, and I assure you on my honor that not a dollar’s worth of it is under incumbrance to any mortal or for any purpose. you shall recieve the bond and a copy of the deed immediately after my return to Monticello, which will be within 3. or 4. weeks. Accept the assurance of my great respect and esteem.
          
            Th Jefferson
          
        